In this action to recover damages from the buyer of property for allegedly conspiring with the sellers to deprive plaintiff of broker’s commissions, the allegation in the complaint that an arrangement was made that plaintiff “would receive the full commissions and compensation for his services in connection with the bringing about of the sale” does not set forth sufficiently the terms of plaintiff’s employment. Therefore, it is impossible to determine what services plaintiff was to render in order to become entitled to commissions, and whether, in fact, plaintiff did fully perform. Until the complaint recites fully and adequately just what services plaintiff was engaged to perform, we cannot determine whether the alleged conspiracy was designed to prevent full performance by plaintiff or to induce a breach of contract by the sellers. The order appealed from is unanimously modified so as to require plaintiff to serve an amended complaint setting forth sufficiently the terms of his alleged employment and, as so modified, is otherwise affirmed. Settle order on notice. Concur — Botein, J. P., Frank, Valente, Bergan and Bastow, JJ.